Citation Nr: 0004576	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  93-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for a lung disorder, including residuals of 
pneumonia, chronic bronchitis, asthma and bronchial asthma.

In November 1995, the Board issued a remand in this case.  As 
noted in the Board's remand, the RO had previously denied the 
veteran's claim for service connection for a lung disorder in 
a December 1983 rating decision.  Accordingly, the Board 
instructed the RO to reconsider the veteran's claim herein as 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

In November 1996, the RO issued a rating decision which found 
that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for a 
lung disorder.  Subsequent RO decisions confirmed and 
continued this conclusion.

In January 2000, a hearing was held at the Board's 
Washington, DC, headquarters before the undersigned, who as 
an Acting Member of the Board Member was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  The Board now proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  In December 1983, the RO issued a rating decision that 
denied the veteran's claim for service connection for a lung 
disorder.  The veteran was provided notice of that decision 
in January 1984.  Although he was provided his appellate 
rights, he did not perfect his appeal of this decision.

2.  Evidence associated with the record since the December 
1983 rating decision is so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision of the RO denying 
service connection for a lung disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the RO's December 1983 rating 
decision denying service connection for a lung disorder is 
new and material, and the appellant's claim for service 
connection for a lung disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If the newly presented evidence is not 
"new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156 (1999).

Second, if new and material evidence has been presented, it 
must be determined, immediately upon reopening the claim, 
whether the reopened claim is well grounded pursuant to 38 
U.S.C. § 5107(a) based upon all the evidence and presuming 
its credibility.  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).
As noted above, the RO issued a rating decision in December 
1983 that denied the veteran's claim for service connection 
for a lung disorder.  The specified basis for the 
disallowance of the veteran's claim was that the veteran's 
service medical records "showed history of asthma and 
existing prior to service with no service aggravation.  Also, 
no evidence has been submitted by the veteran to relate these 
conditions to his service."  The veteran was notified of 
this decision in January 1984.  He did not file an appeal of 
this decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

The RO's December 1983 decision denied the veteran's claim 
because the evidence of record did not show the inservice 
incurrence or aggravation of a lung disorder.  This relates 
to the second of the three elements of a well-grounded claim 
for service connection.  (A claim for service connection for 
a disorder typically involves three issues or "elements":  
(1) a current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)).  Therefore, the Board will consider whether 
evidence submitted since that decision is new and material to 
reopen the claim.  

The Board has reviewed all of the additional evidence 
received herein since the RO's December 1983 rating decision 
and concludes that there is evidence both new and material as 
it relates to the issue at hand and, therefore, the claim is 
reopened.  At the hearing before the Board, conducted in 
January 2000, the veteran testified that his pre-existing 
asthma condition was aggravated as a result of an inservice 
bout of pneumonia.  An undated treatment report, most likely 
from 1977 given the veteran's stated age on the report as 33, 
indicated that the veteran had a history of pneumonia as a 
baby and again while serving in the United States Army.  A 
treatment report, dated February 1977, noted a final 
diagnosis of asthmatic bronchitis.  A treatment report, dated 
November 1985, noted a diagnosis of chronic obstructive 
pulmonary disease with asthmatic components.  In addition to 
these medical treatment records, the veteran also submitted 
lay statements from his brother, sister and niece, indicating 
that he has had chronic asthma ever since his discharge from 
the service.  Although these treatment reports and statements 
are clearly "new" evidence because they were not previously 
before RO at the time of its December 1983 rating decision, 
the remaining more difficult question is whether this 
evidence is "material" in that it is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."

After reviewing the evidence of record, the Board concludes 
that the newly submitted medical evidence does add to the 
"completeness" of the record in the sense that it shows a 
current condition and indicates that treatment for that 
condition started fairly soon after the veteran's discharge 
from the service.  Thus, the newly submitted evidence is 
material because it contributes "to a more complete picture 
of the circumstances surrounding the origin of" the 
veteran's current lung disorder.  See Hodge, 155 F.3d at 
1356.  Accordingly, without considering whether the evidence 
will change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a lung disorder has been submitted.  Thus, the 
Board reopens the claim for service connection for a lung 
disorder, and remands the claim below for further 
development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
lung disorder is reopened; to this extent, the appeal is 
allowed.


REMAND

The appellant contends that he is entitled to service 
connection for a lung disorder.  Although the claim for 
service connection for a lung disorder is now reopened, the 
Board finds that the case is not yet ready for final 
appellate review.  In Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc). 

In light of the Board's action reopening the veteran's claim, 
the RO must adjudicate the veteran's claim based on all of 
the evidence of record, both old and new.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for a lung disorder 
is well grounded and, if so, adjudicate 
it on its merits, considering all of the 
evidence of record, both old and new.

2.  If the claim is to be adjudicated on 
its merits, first the veteran should be 
asked to provide a list containing the 
names and addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for a lung disorder since his 
discharge from the service.  After 
securing the proper authorizations, the 
RO should attempt to obtain all of the 
records of treatment from all the sources 
listed by the appellant, which are not 
already on file.  All information 
obtained should be made part of the file.

If deemed necessary by the RO, a medical 
opinion should be sought regarding the 
etiology of the veteran's current lung 
disorder and its relationship, if any, 
with the veteran's active duty service.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

